UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1258


VENUS SPRINGS,

                 Plaintiff - Appellant,

          v.

ALLY FINANCIAL, INC., f/k/a GMAC Inc.; AMY BOUQUE; KATHLEEN
PATTERSON; YEQUIANG HE, a/k/a Bill He; CYNTHIA DAUTRICH,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00311-MOC-DCK)


Submitted:   July 25, 2012                 Decided:   August 30, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Venus Springs, SPRINGS LAW FIRM, PLLC, Charlotte, North
Carolina, for Appellant. Richard S. McAtee, Nicola A. L. Prall,
JACKSON LEWIS, LLP, Cary, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     On    appeal,      Venus    Springs           (Plaintiff)      challenges         the

district   court’s     grant    of     summary      judgment       in   favor    of    her

former employer, Ally Financial, Inc. (Defendant), with respect

to her claims alleging Defendant terminated her because of her

race in violation of 42 U.S.C. § 1981, Title VII of the Civil

Rights     Act    of    1964,        and     North      Carolina        common        law.

Additionally, Plaintiff challenges the district court’s grant of

summary    judgment    in    favor     of    Defendant       with   respect      to    her

claims    alleging     Defendant      terminated       her    in    retaliation       for

engaging in protected activity in violation of § 1981, Title

VII, and the public policy announced by the North Carolina Equal

Employment       Practices      Act,        N.C.     Gen.     Stat.      § 143-422.2.

Moreover, Plaintiff challenges the district court’s grant of a

protective    order    in    favor     of    Defendant,      preventing     Plaintiff

from requiring Defendant’s Rule 30(b)(6) 1 witnesses from being

deposed away from Defendant’s principal place of business in

Detroit, Michigan.          Having carefully reviewed the briefs, the

record, and the relevant law, we conclude that each of these

challenges is without merit and affirm the judgment below on the

reasoning of the district court as stated in its January 30,


     1
       See Federal Rule of Civil Procedure 30(b)(6)(governing
notice of a deposition to an organization).



                                        - 2 -
2012 order. 2         Springs v. Ally Financial, Inc., 2012 WL 260661

(W.D.N.C. January 30, 2012) (slip copy).

       Finally,       Plaintiff      argues    the     district      court       erred   by

failing      to   address     her    claims    alleging      Defendant         engaged   in

post-employment retaliation against her in violation of Title

VII,       § 1981,    and    the    public    policy      announced       by    the   North

Carolina Equal Employment Practices Act, N.C. Gen. Stat. § 143-

422.2.       Plaintiff’s argument is without merit because the record

below,       including       the    operative       complaint        and       Plaintiff’s

submissions          at     the    summary     judgment          stage,    conclusively

establishes          that     Plaintiff       did    not     fairly        present       any

post-employment           retaliation     claims     to    the    district      court    for

resolution.          We refuse to permit Plaintiff now to sandbag the

district court in this manner.




       2
       Although Plaintiff names Amy Bouque, Kathleen Patterson,
Yequiang He, and Cynthia Dautrich as additional appellees,
Plaintiff presents no argument in her opening appellate brief
challenging the district court’s dispositions of her respective
claims against these individuals below. We, therefore, deem any
such challenges abandoned on appeal.     See Wahi v. Charleston
Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009)
(“Federal Rule of Appellate Procedure 28(a)(9)(A) requires that
the argument section of an appellant’s opening brief must
contain the ‘appellant's contentions and the reasons for them,
with citations to the authorities and parts of the record on
which the appellant relies.’ Because Wahi has failed to comply
with the specific dictates of Rule 28(a)(9)(A), we conclude that
he has waived his claims . . . .”), cert. denied, 130 S. Ct.
1140 (2010).



                                          - 3 -
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                              - 4 -